Citation Nr: 1307065	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-39 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1982 to August 1982 with the Iowa Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disorder.  Due to the relocation of the appellant, jurisdiction now sits with the Des Moines, Iowa RO.  

In March 2009, the appellant testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and associated with the claims file.  

In December 2009, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts, in essence that service connection is warranted for a right ankle disorder.  He alleged at his hearing that the injury was due to service and continues to this date.  He also maintains, in the alternative, that the right ankle disorder preexisted service due to a baseball injury, and that due to running and marching in combat boots, loose bodies broke off in his right ankle and worsened that preexisting condition.  He asserts that this condition still affects him to this date.  

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred or aggravated during inactive duty training. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002).  

Even if a person has had a period of active duty, that service alone does not make the claimant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA, the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet.App. 40 (2010); (citing Acciola v. Peake, 22 Vet.App. 320 (2008) and Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id.  

Thus, when a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24);38 U.S.C. § 1110; Acciola v. Peake, 22 Vet.App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App.415, 419 (1998); Paulson v. Brown, 7 Vet.App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet.App. at 324.  

In this case, the appellant only has ACDUTRA service.  

The appellant testified at his March 2009 Videoconference hearing, that he injured his right ankle 2 to 3 years prior to signing up for ACDUTRA.  He injured the right ankle playing baseball and he underwent surgery for the same.  He testified that the ankle was 100 percent  prior to ACDUTRA and he was still playing baseball at that time.  During ACDUTRA, 2 to 3 weeks prior to graduating from basic training, his right ankle began to become painful and swell, and he was found to have loose bodies in the ankle.  He was placed in a boot and discharged thereafter.  In 1982, immediately after he was released from ACDUYRA due to his right ankle disorder, he was seen by a private physician and underwent surgery in 1982.  

A review of the record reveals that the earliest medical records pertaining to the appellant's right ankle of record are in 1988, 6 years after his release from ACDUTRA.  These records are from R.E.J. MD.  Important to this claim are the medical records of treatment and surgery prior to ACDUTRA and his surgical records immediately after service.   A VA 21-4142, signed in October 2007, indicates that a request for release of information was made for Dr. R.E.J.  The appellant indicated on this form that he could not remember exactly when he was seen by Dr. R.E.J., but he believed it was in the 1970's which would be consistent with the time period when he stated that he was first treated and underwent surgery for his right ankle, prior to ACDUTRA.  

In any event, the records from Dr. R.E.J. from the 1970's and immediately after ACDUTRA, or any physician who treated and performed surgery on the appellant's right ankle prior to ACDUTRA and immediately after his release from ACDUTRA are necessary prior to final adjudication of this claim.  

Further, before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  This duty involves offering an examination to determine the etiology of the appellant's right ankle disorder.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  .  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  After obtaining an appropriate release of information from the appellant, records from Dr. R.E.J. of Iowa Orthopedic, Des Moines, Iowa, or any other physician who performed treatment and/or surgery on the appellant in the 1970's (or prior to ACDUTRA) and performed treatment and/or surgery immediately after the appellant's ACDUTRA in 1982, should be obtained and associated with the claims folder.  If those records do not exist, it should be ascertained as to whether they no longer exist, or if such treatment and/or surgery of the appellant's right ankle was not performed by Dr. R.E.J. or another physician for those time periods.  

3.  Thereafter, the appellant should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's right ankle disorder had its onset in service or is due to an event in service.  In offering these assessments, the examiner must discuss any statements made by the appellant regarding the onset and/or chronicity of the pertinent symptoms, and consideration of the December 2007 positive statement written by V.J.M., D.P.M. should also be addressed.  

If the answer to the above is rendered in the negative, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the appellant's right ankle disorder preexisted service and was aggravated by his ACDUTRA.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right ankle disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of all of the evidence of record.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


